DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-12, 14-18, and 20-23 are pending with claims 16-18 and 20-23 under examination and 1-4, 6-12, 14-15 withdrawn from consideration.
Claims 5, 13, and 19 have been canceled.

Response to Amendment
The claim amendments received on 10/04/2022 are accepted and the previous claim objections are withdrawn.  
The claim amendments have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 07/06/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 11/27/2019, the previous prior art rejection based on Glavina has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 lines 10-13 recite “responsive to determining that the first measurement is outside an expected tolerance:  causing the first testing apparatus to cease performing tests on additional patient specimens comprising ceasing tests in progress on the additional patient specimens and/or the tests to be performed on the additional patient specimen”. However, claim 16 line 5-6 previously require “ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen”.  It is unclear how tests on the additional patient specimen can be in progress if a cassette comprising a patient specimen is ejected.  It is also unclear how tests are to be performed on the additional patient specimen if the cassette does not comprise any additional patient specimen.  In other words, the method requires a cassette be ejected if it contains a patient specimen, the method then requires testing on a quality control specimen be performed.  However, if the analytical instrument is testing a cassette that is comprised of only a quality control sample, and does not comprise a patient specimen, how can a patient specimen test also be in progress or to be performed?  Is the analytical instrument testing a quality control specimen, or a patient specimen?  How can a patient specimen test be “in progress” or “to be performed” if there are no patient specimen in the cartridge?  The only recitation of a patient specimen is in relation to the cassette being ejected, and if applicants are intending for a patient specimen to be required then the examiner suggests applicants somehow clarify how a patient specimen is related to the method/lab instrument since it is currently unclear how a patient specimen must be ejected but must also be tested. A similar rejection is made over claim 16 lines 16-17 and 19-20 and claims 20 and 23.
Claims 17-18 and 20-23 are also rejected by their dependency from claim 16.

Claim 16 line 8 recites “the quality control system”.  There is insufficient antecedent support for this term in the claims and it is unclear what applicants are attempting to refer to by the quality control system.  Applicants define “a quality control specimen” in claim 16 lines 3-4.  Perhaps applicants are intending to recite “the quality control specimen”?

Claim 20 recites “allowing the tests in progress on the additional patient specimens to continue”.  Claim 16 lines 10-13 previously require the first testing apparatus to cease performing tests on the additional patient specimens in response to a determination that the first measurement is outside an expected tolerance and to continuing to cause the first testing apparatus to cease the tests in progress in response to a determination the second measurement is outside the expected tolerance.  Claim 16 also requires restarting the tests in progress on the additional patient specimen in response to a determination that the second measurement is within the expected tolerance.  It is unclear how the tests can be allowed to continue, as required by claim 20, if the tests are either ceased when the first and second measurements are outside of the expected tolerance, or restarted when the second measurement is within the expected tolerance.  It is also unclear how tests are being performed on the additional patient specimens since the method requires ejecting a cassette when the cassette comprises both a patient specimen and a quality control specimen.  How can a patient specimen be “in progress” if the cassette does not comprise a patient specimen?

Claim 23 recites “transferring the cassette to a second testing apparatus; and performing the tests to be performed on the additional patient specimens using the second testing apparatus”.  This is unclear because claim 16 previously requires the method determine whether a cassette is a mixed cassette that comprises both a quality control specimen and a patient specimen, and ejecting the cassette when the cassette comprises both.  How can a cassette comprising both the quality control specimen and a patient specimen be tested on a second testing apparatus if the method requires the device to eject the cassette when the cassette comprises both the quality control specimen and the patient specimen? Further, it is unclear which cassette is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glavina et al. (US 2016/0356800; already of record – hereinafter “Glavina”).

Regarding claim 16, Glavina discloses a method for quality control of a hematology laboratory instrument (Glavina; [0017, 0096]), the method comprising: 
determining whether a cassette is a mixed cassette that comprises both a quality control specimen and a patient specimen (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination whether a cassette is a mixed cassette that comprises both a quality control specimen and a patient specimen); 
ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen; 
determining that the cassette includes the quality control specimen (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination that the cassette includes the quality control specimen); 
when the cassette includes the quality control system and is not ejected, testing the quality control specimen with a first testing apparatus to obtain a first measurement of a parameter (Glavina discloses the method of fig. 5 comprises performing the quality control tests by running on or more quality control samples on a first test apparatus; fig. 5, #515, [0069, 0098], and that the quality control data is evaluated by comparing the quality control test results with a threshold or target value for the control samples; fig. 5, #525, [0101]); 
responsive to determining that the first measurement is outside an expected tolerance: 
causing the first testing apparatus to cease performing tests on additional patient specimens comprising ceasing tests in progress on the additional patient specimens and/or ceasing tests to be performed on the additional patient specimens (Glavina discloses thresholds or target values for the control samples are used to determine if an instrument 305 is in compliance or non-compliance, and in cases of non-compliance, that is, when the control samples are outside the target values or thresholds, the instrument 305 is automatically locked out of use; fig. 5, #560, [0092, 0117]), and 
testing the quality control specimen to obtain a second measurement (Glavina discloses that upon determining the quality control test results are non-compliant, the data manager 315 may request the quality control test(s) be repeated; [0104, 0109]); and 
responsive to determining the second measurement is within the expected tolerance (Glavina; fig. 5, #555, “Compliant”):  
restarting the tests in progress on the additional patient specimens and/or the tests to be performed on the additional patient specimens (Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures to perform the analytical test and/or another quality control test; fig. 5, #565, [0116]); and 
responsive to determining the second measurement is outside the expected tolerance: 
continuing to cause the first testing apparatus to cease the tests in progress and/or to be performed on the additional patient specimen (Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test; fig. 5, #560, [0117]).  
	Note: “ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen” and “when the cassette includes the quality control system and is not ejected” is a contingent limitation and does not necessarily have to occur.
	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (see MPEP 2111.04).
	In this case, claim limitation “ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen” is a limitation that requires a determination be made that the cassette is a mixed cassette comprising both a quality control specimen and a patient specimen.  However, since the method may be practiced by determining that the cassette includes the quality control specimen and is not a mixed cassette, then the above limitation is not required. 

Regarding claim 17, Glavina discloses the method of claim 16 above, further comprising: 
sending an alert; or displaying an alert on a display device (Glavina discloses the operator is alerted to problems sensed with the quality control specimen; [0079, 0089]).  

Regarding claim 18, Glavina discloses the method of claim 16 above, wherein determining that the cassette includes a quality control specimen comprises reading a bar code or other identifying indicia on the quality control specimen (Glavina; [0112]).

Regarding claim 20, Glavina discloses the method of claim 16, further comprising allowing the tests in progress on the additional patient specimens to continue (As best understood, Glavina discloses that upon determining the quality control test is compliant, the instrument is configured to operate under normal operating procedures in order to perform the analytical test and/or another quality control test and instructions to operate a pump to force air through one or more conduits of the device to move a metered portion of the patient sample or QC sample into contact with an analyte sensor within a detection region of the conduit; fig. 5, #560, [0116].  Furthermore, Glavina discloses that upon determining the quality control test is non-compliant, the instrument is configured to be at least partially disabled from performing the analytical test and/or another quality control test, but that partially disabling the instrument does not necessarily mean that the instrument does not operate and run the analytical test and/or another quality control test.  In a case where the instrument is non-compliant, the instrument may run the analytical test and/or QC test but instead of providing the results of the test according to normal operation, the instrument is configured to provide an error message that the lot number and/or type of device that failed quality control; [0117]).  

Regarding claim 21, Glavina discloses the method of claim 16 above, wherein determining that the cassette includes the quality control specimen and the patient sample comprises identifying a first tube comprising the quality control specimen that is taller than a second tube comprising the patient sample (Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a determination whether a cassette is a mixed cassette that comprises both a quality control specimen and a patient specimen).  
Note: “identifying a first tube comprising the quality control specimen that is taller than a second tube comprising the patient sample” is a contingent limitation and does not necessarily have to occur.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (see MPEP 2111.04).
In this case, claim limitation “identifying a first tube comprising the quality control specimen that is taller than a second tube comprising the patient sample” is a limitation that requires a determination be made that the cassette is a mixed cassette comprising both a quality control specimen and a patient specimen.  However, since the method may be practiced by determining that the cassette includes the quality control specimen and is not a mixed cassette, then the above limitation is not required. 

Regarding claim 22, Glavina discloses the method of claim 16 above, wherein determining that the cassette includes the quality control specimen and the patient sample comprises identifying a tube cap on a first tube comprising the quality control specimen that has a different surface texture than that of a tube cap on a second tube comprising the patient sample in the cassette.  
Note: “identifying a tube cap on a first tube comprising the quality control specimen that has a different surface texture than that of a tube cap on a second tube comprising the patient sample in the cassette” is a contingent limitation and does not necessarily have to occur.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (see MPEP 2111.04).
In this case, claim limitation “identifying a tube cap on a first tube comprising the quality control specimen that has a different surface texture than that of a tube cap on a second tube comprising the patient sample in the cassette” is a limitation that requires a determination be made that the cassette is a mixed cassette comprising both a quality control specimen and a patient specimen.  However, since the method may be practiced by determining that the cassette includes the quality control specimen and is not a mixed cassette, then the above limitation is not required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Glavina and further in view of Yano et al. (US 2012/0179405; already of record – hereinafter “Yano”).

Regarding claim 23, Glavina discloses the method of claim 16 above, wherein causing the first testing apparatus to cease the tests in progress and/or to be performed on the additional patient specimens comprises causing the first testing apparatus to cease the tests to be performed on the additional patient specimens (Glavina discloses thresholds or target values for the control samples are used to determine if an instrument 305 is in compliance or non-compliance, and in cases of non-compliance, that is, when the control samples are outside the target values or thresholds, the instrument 305 is automatically locked out of use; fig. 5, #560, [0092, 0117]). 
Glavina does not disclose the method further comprising: transferring the cassette to a second testing apparatus; and performing the tests to be performed on the additional patient specimens using the second testing apparatus.  
However, and as best understood, Yano teaches the analogous art of a method for a laboratory instrument (Yano; fig. 3, [0001]), wherein the method comprises causing the testing apparatus to cease performing tests on additional patient specimens (Yano teaches if the analyzing system is under calibration, the apparatus management unit 02 can notify to the conveyance management unit 01 that the analysis with the particular analyzing system cannot be continued; [0021]).  The method further comprising transferring a cassette to a second testing apparatus and performing tests on the performing tests on the patient specimens using the second testing apparatus (Yano teaches that under a situation that information on the operational status of the analyzing system is unobtainable therefrom, while automatic retest request occurring in each analyzing system, any analyzing system capable of obtaining test results within a shorter time can be determined as the apparatus to which the sample is to be conveyed; [0024].  Accordingly, the retest of the patient specimen in an analyzing system that is unobtainable being transferred to a second testing apparatus where testing is performed on the patient specimen.  The examiner notes that a cassette to hold the samples would be required to perform the function of conveying each sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method causing the testing apparatus to cease performing tests on an additional patient specimens of modified Glavina, to further comprise transferring the cassette to a second testing apparatus and performing tests on the patient specimens using the second testing apparatus, as taught by Yana, because Yano teaches the method comprising ceasing performing tests on additional patient specimens and transferring the cassette to a second testing apparatus where testing is performed on the patient specimens using the second test apparatus allows test results to be obtained on the patient specimen within a short time; [0024].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Glavina and Yano both teach a method for a laboratory instrument comprising causing the testing apparatus to cease performing tests on additional patient specimens.

Response to Arguments
Applicants arguments filed on 10/04/2022 have been fully considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant’s remarks in order to promote compact prosecution.

Applicants argue on pages 15-18 of their remarks that none of the cited references describe or suggest testing a quality control specimen in a cassette that has been analyzed and determined not to be a mixed cassette (arguments III(A) and III(C)).  The examiner respectfully disagrees.  Glavina discloses a quality control system 300 comprising a data manger 315 that communicates with one or more test devices 305 to initiate a quality control check using one or more cassettes 310; figs. 4 & 5, #305, #310, #505, [0072, 0096].  The data manager 315 is configured with a scheduler that accommodates lot based scheduling of performance of quality control with requirements for recording selected or predetermined lot-acceptance information; [0018, 0083].  The requirements for recording selected or predetermined lot-acceptance information of the quality control therefore being a screening/analysis/determination that the cassette includes the quality control specimen and is not a mixed cassette.  Furthermore, “ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen” is a contingent limitation and does not necessarily have to occur. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (see MPEP 2111.04).  In this case, claim limitation “ejecting the cassette when the cassette comprises both the quality control specimen and the patient specimen” is a limitation that requires a determination be made that the cassette is a mixed cassette comprising both a quality control specimen and a patient specimen.  However, since the method may be practiced by determining that the cassette includes the quality control specimen and is not a mixed cassette, then the above limitation is not required. 

Applicants argument on page 16 of their remarks that a person of ordinary skill would not have been motivated to combine Fujita with Glavina (argument (IIIB)) has been fully considered but is moot because the new grounds of rejection does not rely on the combination of references for teaching the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798